DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific subject to be treated as a subject that shows one or more signs or symptoms of sepsis); Species B (i.e., a single and specific sepsis as Pseudomonas sp.); Species C (i.e., a single and specific dose as at least about 3.2 mg/day); Species D (i.e., a single and specific mode of administration as subcutaneous injection); and Species E (i.e., a single and specific regimen as twice daily), as in the reply filed on March 7, 2022, and in response to clarification via a telephonic interview (See accompanying interview summary) is acknowledged.  
However, in light of the Examiner’s search, the species are expanded to include instant claims 3-7, 15-16, 19, and 26.  

Status of Claims
Claims 1-26 were originally filed on May 22, 2020.  
Claims 1-2, 8, 11-13, and 20-26 are currently pending and claims 1-8, 11-13, 15-16, and 19-26 are under consideration as claims 9-10, 14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.

Priority
The present application is a continuation of continuation of U.S. Non-Provisional Application No. 15/710,012, filed September 20, 2017, which is a continuation of U.S. Non-Provisional Application No. 13/877,323, filed April 1, 2013, which claims status as a 371 (National Stage) of PCT/US2013/034394 filed March 28, 2013, which is a continuation of U.S. Application No. 13/835,107 filed March 15, 2013, which claim the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 61/618,563 filed March 30, 2012 and 61/643,824 filed May 7, 2012.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on January 19, 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 24, the phrase "(e.g., P. aeruginosa) and (e.g., S. pneumoniae)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-13, 15-16, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sepsis by administering Ta1 wherein the administration provides statistically significant therapeutic effect for the treatment of sepsis, does not reasonably provide enablement for preventing sepsis by administering a Ta1 peptide wherein the administration provides statistically significant therapeutic effect for the treatment of sepsis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 1-8, 11-13, 15-16, and 19-26 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the subject is suffering from sepsis or at risk of suffering from sepsis in claim 1 by administering a Ta1 peptide wherein the administration provides statistically significant therapeutic effect for the treatment of sepsis, Applicants do not provide any evidence in the specification that a Ta1 peptide of the invention can prevent sepsis.  The Specification defines “treating sepsis" as the treatment of sepsis includes any form of treating or preventing sepsis, e.g., reducing any symptom of sepsis, reducing the severity of any symptom of sepsis, delaying the onset of sepsis, shortening the duration of one or more symptoms of sepsis, reducing the opportunity or occurrence of sepsis, treating or inhibiting any cause or condition associated with sepsis reducing any clinical criteria or measurement of the degree or condition of sepsis, e.g., ICU frequency, ICU stay, ICU free days, duration of ventilation, ventilation 1 days, mortality, e.g., 28 day mortality, in-ICU mortality, in-hospital mortality, e dynamic change of SOFA, HLA-DR expression, etc. (See present specification, paragraph [0024]).  As such, the scope of claim 1 encompasses treating and preventing sepsis.  Because the definition of “treating sepsis” recites “any form of treating or preventing sepsis”…, it would follow that prevention encompasses 100% prevention of sepsis and not a reduction.  Otherwise "prevention" and "treatment" would be interchangeable and redundant.  Accordingly, claims 1-8, 11-13, 15-16, and 19-26 are unduly broad with respect to preventing sepsis in a subject.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches administering a Ta1 peptide wherein the administration provides statistically significant therapeutic effect for the 100% prevention of sepsis.  
Therefore, the level of predictability in the art is dependent on many factors including the mechanism of the condition associated with sepsis, and the mechanism by which a Ta1 peptide prevents sepsis.  Although, finding prevention for sepsis is important, the state of the art requires vast amounts of data, including analysis of the mechanisms of conditions associated with sepsis, producing animal models based on the mechanisms of the particular Ta1 peptides, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for prevention of sepsis in a subject.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering a Ta1 peptide to a subject suffering or at risk of suffering from sepsis), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that a Ta1 peptide administered to a human at risk of suffering from sepsis is an effective therapy.  Rather, Applicants only demonstrate that a Ta1 peptide administered to humans who are already suffering from sepsis is capable of treating/reducing sepsis and fails to demonstrate that a Ta1 peptide 100% prevents sepsis in a human.  Applicants appear to rely on the assumption that by providing evidence that the Ta1 peptide treats/reduces sepsis in humans would exhibit similar intended results for the 100% prevention of sepsis in humans.  However, such an assumption cannot be made because there is no indication that a Ta1 peptide would exhibit such results. Additionally, since the Specification fails to demonstrate any data or evidence that the claimed Ta1 peptide prevents sepsis, there would be no way of determining without undue experimentation whether the Ta1 peptide exhibits such a desired result.  Without more experimentation demonstrating the efficacy of the claimed Ta1 peptide, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed Ta1 peptide will 100% prevent sepsis in a subject. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering a Ta1 peptide to a subject suffering or at risk of suffering from sepsis) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual prevention of sepsis by administering to a subject a Ta1 peptide.  Applicants fail to provide the guidance and information required to ascertain where the claimed Ta1 peptide will be effective against 100% preventing sepsis without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all preventing sepsis.  
Absent a reasonable a priori expectation of success for using a Ta1 peptide to 100% prevent sepsis, one skilled in the art would have to extensively test the efficacy of the Ta1 peptide for preventing sepsis in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited.  The Specification discloses one working example where a Ta1 peptide was administered to humans suffering from sepsis, which demonstrated a treatment/reduction of sepsis in the humans (See Specification, paragraphs [0093]-[0122]).  In this example 361 humans were selected who were admitted to the ICU, and the efficacy of the Ta1 peptide evaluated on sepsis in a treatment group of 181 patients.  The data indicates that the Ta1 peptide reduced the 28-day all-cause mortality rate from to 35.0% in the control group to 26.0% in the Ta1 group.  However, as noted in “Breadth of the Claims and Nature of the Invention" Section, prevention encompasses 100% prevention. As such, the clinical trial used in the specification may not be indicative of valid results (i.e., 100% prevention of sepsis).  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that the claimed Ta1 peptide is capable of 100% preventing sepsis.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed Ta1 peptide is capable of 100% preventing sepsis.
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed Ta1 peptide prevents sepsis [see “Breadth of Claims” and “The Nature of the Invention” sections] where preventing encompasses 100% prevention, given the complexity and diversity of sepsis and the conditions/infections in which sepsis can result from, as well as the lack of established benchmarks in the art known at the time of this application where sepsis is 100% prevented by administering the claimed Ta1 peptide, alone or in combination with additional agents.  Additionally, given that the Specification is silent as to the how a Ta1 peptide functions so as to 100% prevent sepsis, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure safety and efficacy of the Ta1 peptide in 100% preventing sepsis.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 1-8, 11-13, 15-16, and 19-26, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 1-8, 11-13, 15-16, and 19-26 would not be enabled by the written disclosure excluding that of treating sepsis by administering a Ta1 peptide.  Therefore, Claims 1-8, 11-13, 15-16, and 19-26, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer a Ta1 peptide to a subject at risk of suffering from sepsis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-8, 11-13, 15-16, and 19-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al., Chin. Crit. Care Med. 19:153-155 (2007) (cited in the IDS received on 1/19/21), alone or as evidenced by, “Zadaxin™”, available online at http://www.rxlist.com/zadaxin-drug.htm, 1 page (last reviewed 2009) (cited in the IDS received on 1/19/21), Deitch, Shock 9:1-11 (1998) (cited in the IDS received on 1/19/21), and “The APACHE II Severity of Disease Classification System,” available online at http://www.medicalcriteria.com/criteria/uti_apache2.htm., 2 pages (first available 2007) (hereinafter the “Medical Criteria article”) (cited in the IDS received on 1/19/21).
For claims 1-2, with respect to treating sepsis in a human by administering an alpha thymosin peptide (Ta1) to a subject as recited in instant claim 1; and with respect to where the subject is a human as recited in instant claim 2:
Chen et al. discloses that septic shock and multiple organ dysfunction syndrome (MODS) caused by septic shock have been a major cause of death in the ICU where Ta1 is an immunoregulatory factor with the effect of boosting cellular immunity used in treating infectious diseases (See Chen article, pg. 1, 1st paragraph).  As such, Chen et al. sought to examine the effects of treating septic shock patients with Ta1 (See Chen article, pg. 1, 1st paragraph).  In doing so, the researchers performed a specific study where 42 severe sepsis patients who came to the hospital's ICU for treatment between May 2000 and May 2006 were chosen (See Chen article, pg. 1, 1st paragraph).  As evidenced by Deitch, teaches various animal models that can be utilized in order to study and test potential treatments for sepsis and septic shock (See Deitch article, abstract; pg. 8, col. 1, last paragraph).  Importantly, Deitch interchanges sepsis and septic shock when discussing that the animal models are used in examining treatment for both sepsis and septic shock (See Deitch article, abstract; pg. 1, col. 1, 1st paragraph; pg. 10, col. 1, last paragraph).  As such, the teachings of Deitch evidence that sepsis and septic shock are interchangeable.  Thus, the teachings of Chen et al. satisfy the claim limitation with respect to treating sepsis in a human as recited in claims 1-2.  
All patients were treated with broad-spectrum antibiotics and when the pathogen causing sepsis was identified, the broad-spectrum antibiotics were changed to more relevant antibiotics pursuant to the drug sensitivity test results (See Chen article, pg. 2, 1st full paragraph).  Moreover, the treatment group was given 1.6 mg Ta1 (product name: Zadaxin) via subcutaneous injection, twice a day for one week, starting from the first day of admission whereas the control group was not given Ta1 (See Chen article, pg. 2, 1st full paragraph).  As such, the disclosure of Chen et al. satisfies the claim limitation with respect administering a Ta1 to the human in order to treat sepsis in the human as recited in claim 1. 

For claim 1, with respect to administering a statistically significant therapeutic effect for the treatment of sepsis:
Chen et al. discloses that when comparing the Ta1 treated group and the control group in the specific study for the time for the antibiotics treatment, the time for the machine ventilation, the ICU stay time, and the total hospitalization time of the treatment group were significantly lower than those of the control group (See Chen article, pg. 3, 1st paragraph).  Furthermore, Chen et al. found that the 28th day mortality rate of the treatment group was also significantly lower than that of the control group (P value < 0.01) (See Chen article, pg. 3, 1st paragraph).  As such, the disclosure of Chen et al. satisfy the claim limitation with respect to administering a statistically significant therapeutic effect for the treatment of sepsis as recited in claim 1. 

For claim 3, with respect to where the human is immune deficient:
Chen et al. discloses that Ta1 is an immunoregulatory factor with the effect of boosting cellular immunity (See Chen article, pg. 1, 1st paragraph).  In analyzing the effects of Ta1 in the patients, the researchers evaluated the patients' cellular immunity functions (See Chen article, pg. 2, 2nd full paragraph).  Table 1 depicts the general conditions of the patients (See Chen article, pg. 2, 1st paragraph), which demonstrates that all patients suffered from impaired immunity to some extent exhibited by decreased CD3+, CD4+, CD4+/CD8+ ratio and the Natural Killer Cell number (See Chen article, pg. 3, 2nd paragraph; pg. 6, 1st paragraph).  This shows that patients with septic shock also suffered from cellular immune hypofunction (See Chen article, pg. 6, 1st paragraph).  As such, the disclosure of Chen et al. satisfies the claimed limitation with respect to where the subject is immune deficient as recited in claim 3. 

For claims 6-8, with respect to where Ta1 is administered to the human at a dose of at least about 0.5 mg per day as recited in claim 6; with respect to where the Ta1 is administered at a dose of at least about 1.6 to about 6.4 mg per day as recited in claim 7; and with respect to where the Ta1 is administered at a dose of at least about 3.2 mg/day as recited in instant claim 8:
Chen et al. discloses that 1.6 mg of Ta1 was administered twice a day to each patient in the treatment group thereby resulting in a total dosage of 3.2 mg per day (See Chen article, pg. 2, 1st full paragraph).  Pursuant under 2131.03(I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  As such, the administration dosage disclosed by Chen et al. constitutes a specific dosage amount that lies within the claimed dosage ranges as recited in claims 6-8. 

For claim 11, with respect to where the Ta1 peptide is administered by subcutaneous injection:
Chen et al. discloses in the specific study that Ta1 was administered to each human in the treatment group at a dosage of 1.6 mg twice per day via subcutaneous injection (See Chen article, pg. 2, 1st full paragraph).  As such, the disclosure of Chen et al. satisfy the claim limitation with respect to where the Ta1 peptide is administered by subcutaneous injection as recited in claim 11. 

For claims 12-13 and 15-16, with respect to administering the Ta1 peptide from 1 to 4 times daily as recited to in claim 12; with respect to where the Ta1 is administered approximately twice daily as recited in instant claim 13; with respect to administering the Ta1 peptide twice per day for at least 5 days as recited in claim 15; and with respect to administering the Ta1 peptide twice per day for about 5 to 14 days as recited in instant claim 16:
Chen et al. discloses in the specific study that Ta1 was administered to each human in the treatment group at a dosage of 1.6 mg twice per day via subcutaneous injection for one week (See Chen article, pg. 2, 1st full paragraph).  Pursuant under 2131.03(I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  As such, the dosing schedule disclosed by Chen et al. constitutes a specific dosing schedule that lies within the claimed the dosing schedules as recited in claims 12-13 and 15-16.

For claims 19-21, with respect to where the human shows one or more signs or symptoms of an infection as recited in claim 19; with respect to where the human shows one or more signs or symptoms of sepsis as recited in claim 20; and with respect to where the Ta1 is administered within at least the first 24 hours of showing one or more signs or symptoms of an infection or sepsis as recited in claim 21:
Chen et al. discloses that the 42 human patients chosen for the study exhibited severe sepsis and were admitted to the hospital's ICU for treatment between May 2000 and May 2006 (See Chen article, pg. 1, last paragraph).  All of these 42 cases had satisfied the diagnosis standards for septic shock set by the 2001 international sepsis definition conference, and had APACHE II scores of 15 to 25 (See Chen article, pg. 1, last paragraph).  As evidenced by the Medical Criteria article, the APACHE II score is a means for health care professionals to assess the severity of the patient’s diseased state (See Medical Criteria article, pg. 1).  Several diagnostic markers such as temperature, blood pressure, respiratory rate, age, etc. evidence the severity of the patient’s diseased state where the higher APACHE II score indicates a greater likelihood of mortality (See Medical Criteria article, pg. 1).  Thus, given that the 42 human patients examined by Chen et al. had APACHE II scores ranging from 15 to 25 where some of these marker values are depicted in Table 1 (See Chen article, pg. 1, last paragraph; pg. 5, Table 1), it would then follow that the 42 human patients showed one or more signs or symptoms of an infection and/or sepsis as recited in claims 19-20.  Therefore, the teachings of Chen et al. satisfy the claim limitations with respect to where the human shows one or more signs or symptoms of an infection as recited in claim 19 and with respect to where the human shows one or more signs or symptoms of sepsis as recited in claim 20.
Additionally, Chen et al. discloses that the human patients in the treatment group were administered 1.6 mg of Ta1 via subcutaneous injection, twice a day for one week, starting from the first day of admission (See Chen article, pg. 2, 1st full paragraph).  Pursuant under 2131.03(I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  As such, Chen et al. discloses that the treatment group was administered Ta1 within the first 24 hours of being admitted, i.e., first day of admission, thereby constituting a specific embodiment that lies within the claimed timeframe as recited in claim 21.  Therefore, the disclosure of Chen et al. satisfy the claim limitation with respect to where the Ta1 is administered within at least the first 24 hours of showing one or more signs or symptoms of an infection or sepsis as recited in claim 21.

For claim 22, with respect to where the sepsis is confirmed by a diagnostic test:
Chen et al. discloses that the 42 human patients chosen for the study exhibited severe sepsis and who were admitted to the hospital's ICU for treatment between May 2000 and May 2006 (See Chen article, pg. 1, last paragraph).  All of these 42 cases had satisfied the diagnosis standards for septic shock set by the 2001 international sepsis definition conference, and had APACHE II scores of 15 to 25 (See Chen article, pg. 1, last paragraph).  As evidenced by the Medical Criteria article, the APACHE II score is a means for health care professionals to assess the severity of the patient’s diseased state (See Medical Criteria article, pg. 1).  Several diagnostic markers such as temperature, blood pressure, respiratory rate, age, etc. evidence the severity of the patient’s diseased state where the higher APACHE II score indicates a greater likelihood of mortality (See Medical Criteria article, pg. 1).  Thus, given that the 42 human patients examined by Chen et al. had APACHE II scores ranging from 15 to 25 where some of these marker values are depicted in Table 1 (See Chen article, pg. 1, last paragraph; pg. 5, Table 1), it must then follow that the sepsis was confirmed by a diagnostic test.  Otherwise the APACHE II scores and general conditions of the 42 patients as depicted in Table 1 would not have been obtainable.  Therefore, the disclosure of Chen et al. satisfies the claim limitation with respect to where the sepsis is confirmed by a diagnostic test as recited in claim 22.

For claim 23, with respect to where the Ta1 is administered concurrently with antibacterial, antiviral, or antifungal therapy:
Chen et al. discloses that all patients were treated with broad-spectrum antibiotics (See Chen article, pg. 2, 2nd paragraph).  Once the pathogen was identified, broad-spectrum antibiotics were changed to more relevant antibiotics pursuant to the drug sensitivity test results (See Chen article, pg. 2, 2nd paragraph).  As such, the antibiotics constitute an antibacterial, antiviral, or antifungal therapy.  Thus, the disclosure of Chen et al. satisfies the claim limitation with respect to the co-administration of antibacterial, antiviral, or antifungal therapy and alpha-thymosin peptide as recited in claim 23.

	Accordingly, the disclosure of Chen et al. anticipates instant claims 1-3, 6-8, 11-13, 15-16, and 19-23.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 4-5, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., Chin. Crit. Care Med. 19:153-155 (2007) (cited in the IDS received on 1/19/21), alone or as evidenced by, “Zadaxin™”, available online at http://www.rxlist.com/zadaxin-drug.htm, 1 page (last reviewed 2009) (cited in the IDS received on 1/19/21), Deitch, Shock 9:1-11 (1998) (cited in the IDS received on 1/19/21), and “The APACHE II Severity of Disease Classification System,” available online at http://www.medicalcriteria.com/criteria/uti_apache2.htm., 2 pages (first available 2007) (hereinafter the “Medical Criteria article”) (cited in the IDS received on 1/19/21), as applied to claim 1 above, and further in view of Charan et al. U.S. 2012/0225835 A1 published on September 6, 2012 (effective filing date of September 29, 2005) (cited in the IDS received on 1/19/21), and Waness et al., J Glob Infect Dis. 2:49-56 (2010) (cited in the IDS received on 1/19/21), as applied to claims 4-5 and 24-26 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Please see discussion of Chen et al. with respect to claim 1. 

For claims 4-5 and 24-26, with respect to where the sepsis is hospital acquired as recited in claim 4; with respect to where the sepsis is due to bacterial, fungal or viral infection as recited in claim 5; with respect to where the sepsis is associated with one of the infectious microorganisms recited in claims 24-26:
Chen et al. teaches that all patients were treated with broad-spectrum antibiotics (See Chen article, pg. 2, 2nd paragraph).  Once the pathogen was identified, broad-spectrum antibiotics were changed to more relevant antibiotics pursuant to the drug sensitivity test results (See Chen article, pg. 2, 2nd paragraph).  
	It is noted that the specification defines “treating sepsis" as the treatment of sepsis includes any form of treating or preventing sepsis, e.g., reducing any symptom of sepsis, reducing the severity of any symptom of sepsis, delaying the onset of sepsis, shortening the duration of one or more symptoms of sepsis, reducing the opportunity or occurrence of sepsis, treating or inhibiting any cause or condition associated with sepsis reducing any clinical criteria or measurement of the degree or condition of sepsis, e.g., ICU frequency, ICU stay, ICU free days, duration of ventilation, ventilation 1 days, mortality, e.g., 28 day mortality, in-ICU mortality, in-hospital mortality, e dynamic change of SOFA, HLA-DR expression, etc. (See present specification, paragraph [0024]).  As such, the claimed method of treating sepsis broadly encompasses any level of treating sepsis.  Moreover, it is noted that the specification does not teach or suggest that treating sepsis would vary depending on the source of the sepsis such as bacterial, viral, or fungal infections.  Given that Chen et al. teaches that all patients were treated with broad-spectrum antibiotics, which were substituted with specific antibiotics depending on the infection the patient was suffering from, it would then follow that the patients examined by Chen et al. were suffering from sepsis due to a bacterial, fungal, or viral infection thereby satisfying the claim limitation as recited in claim 5.  
Furthermore, although, Chen et al. does not expressly specify the specific bacterial, viral, or fungal infection the septic patients were suffering from or that the sepsis was hospital acquired, in light of the broad definition of "treating sepsis" in the specification and that the specification fails to distinguish treating sepsis associated with a specific infectious microorganism, and given that Chen et al. found that the Ta1 treated group exhibited a significantly lower 28-day mortality rate irrespective of the source of the sepsis, it would necessarily follow that the teachings of Chen et al. satisfies the claim limitations with respect to administering Ta1 to a patient suffering from sepsis associated with one of the infectious microorganisms as recited in claims 24-26 and where the sepsis is hospital acquired as recited in claim 4.  Thus, with respect to where the sepsis is hospital acquired as recited in claim 4 and with respect to where the sepsis is associated with one of the infectious microorganisms as recited in claims 24-26, the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact necessarily present in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  
	Notwithstanding that the teachings of Chen et al. necessarily teach treating sepsis in a human irrespective of the source of the sepsis, i.e., hospital acquired or where the sepsis is associated with one of the infectious microorganisms recited in claims 24-26, Charan et al. teaches methods of administering an antibiotic formulation to a patient in need thereof comprises aerosolizing an antibiotic formulation to administer the antibiotic formulation to the lungs or trachea of the patient wherein the antibiotic formulation comprises an anti-gram negative, gram-negative, anti-gram positive, or gram-positive antibiotic active agent which has effectiveness against gram-negative and/or gram-positive bacteria (See entire Charan Specification; in particular, pg. 2, paragraph [0025], pg. 3, paragraph [0058], pg. 4, paragraphs [0072]-[0076], pg. 5, paragraphs [0089]-[0090]).  Charan et al. further teaches that the antibiotic formulation can comprise additional active agents that provide some pharmacologic effect wherein the additional active agent can be peptides including alpha thymosin peptide (See entire Charan Specification; in particular, pg. 6, paragraphs [0095]-[0096]). As such, Charan et al. teaches the co-administration of antimicrobial antibiotics and alpha-thymosin peptide (See entire Charan Specification; in particular, pg. 6, paragraph [0098]).  It is also noted that Charan et al. contemplates that the formulations and compositions are useful in the treatment of pneumonia as well as where related infections may also be prevented or reduced such as prevention of sepsis or suppression of urinary tract infections (See entire Charan Specification; in particular, pg. 12, paragraph [0182]).
	Additionally, Charan et al. teaches methods for treating or preventing pulmonary infections including nosocomial infections, in animals, including humans (See entire Charan Specification; in particular, pg. 9, paragraphs [0135]-[0136]).  In one particular embodiment, the pharmaceutical formulation comprises an antibiotic for administration to a ventilated patient to treat or prevent ventilator associated pneumonia (VAP) and/or hospital-acquired pneumonia (HAP) and/or community acquired pneumonia (CAP) as well as other forms of pneumonia (See entire Charan Specification; in particular, pg. 9, paragraph [00137]).  Moreover, Charan et al. teaches that it is not intended that the invention be limited to antimicrobials that only kill particular organisms (See entire Charan Specification; in particular, pg. 9, paragraph [0146]).  Rather, Charan et al. contemplates drugs or drug combinations effective in the treatment of infections cause by P. aeruginosa, S. aureus, H. influenza, and S. pneumoniae and/or antibiotic-resistant strains of bacteria such has methicillin-resistant S. aureus, and Acetinobacter sp. (See entire Charan Specification; in particular, pg. 9, paragraph [0146]).  Charan et al. also teaches that the invention is not limited to any precise desired outcome when using the formulations and compositions above (See entire Charan Specification; in particular, pg. 12, paragraph [0182]).  Rather, Charan et al. the administration of the formulations and compositions may result in the reduction in mortality rates of intubated patients, a decrease in the incidence of resistance (or at least no increase in resistance) because of the reduced systemic antibiotic exposure and elevated exposure at the targeted mucosal surface of the lung caused by local administration (See entire Charan Specification; in particular, pg. 12, paragraph [0182]).  
	Waness et al. discusses the emergence of MRSA infections in the 1960s in response to the use of methicillin to treat S. aureus infections (See Waness article, pg. 2, 1st full paragraph).  Further, Waness et al. teaches that the spectrum of invasive MRSA infections is wide and presentations, their diagnoses, prognoses and treatments are diverse (See Waness article, pg. 4. 3rd paragraph).  Waness et al. then discusses various presentations of MRSA infection including sepsis/endocarditis where MRSA bacteremia has increased recently because of invasive procedures, immune-compromised patients and growing resistance to antibiotic use (See Waness article, pg. 4. 4th paragraph). This type of MRSA infection has severe consequences in terms of morbidity and mortality because it can cause hematogenous spread to many organs (See Waness article, pg. 4. 4th paragraph).  Moreover, Waness et al. teaches that persistent bacteremia was independently associated with MRSA-infective endocarditis (See Waness article, pg. 4. 4th paragraph).  Thus, Waness et al. provides evidence where sepsis can be associated with an infectious microorganism such as S. aureus, i.e., MRSA.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Notwithstanding that Chen et al. necessarily teaches where the sepsis is hospital acquired as recited in claim 4 or where the sepsis is associated with one or the infectious microorganisms as recited in claims 24-26, when combining the teachings of Chen et al., Charan et al., and Waness et al. these deficiencies are cured as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the sepsis is hospital acquired as recited in claim 4 or where the sepsis is associated with one or the infectious microorganisms as recited in claims 24-26, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer Ta1 to a human suffering from sepsis where the sepsis is associated with an infection microorganism such as MRSA and where the administration provides a statistically significant therapeutic effect comprising a reduced 28-day all-cause mortality rate with a P value less than or equal to about 0.05.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because treating bacterial infections such as MRSA were known to include administering a combination of an antibiotic and Ta1 as taught by Charan et al.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because one presentation of a MRSA infection was known to be associated with sepsis as taught by Waness et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the administration of Ta1 of Chen et al. were used for treating sepsis in a human where the administration provides a statistically significant therapeutic effect comprising a reduced 28-day all-cause mortality rate with a P value less than or equal to about 0.05 and therefore administering Ta1 to the human would support the treatment sepsis in the human where the sepsis is associated with an infection microorganism such as MRSA. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                              
/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654